Exhibit 10.36.4
Grant No.:
CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT
     CapitalSource Inc., a Delaware corporation (the “Company”), hereby grants
restricted stock units (“Restricted Stock Units”) for shares of its common stock
(“Stock”) to the Grantee named below, subject to the vesting and other
conditions set forth below. Additional terms and conditions of the grant are set
forth in the attached Restricted Unit Agreement (the “Agreement”) and in the
Company’s Third Amended and Restated Equity Incentive Plan (as amended from time
to time, the “Plan”).
Name of Grantee:
Grantee’s Social Security Number:
Number of Restricted Stock Units:
Grant Date:
Vest Base Date:
Vesting Schedule:
     By your signature below, you agree to all of the terms and conditions
described herein, in the attached Agreement and in the Plan, a copy of which is
available on the Company’s intranet and on DocServer, the Company’s internal
document management system in the System View named Equity Incentive Plan. You
acknowledge that you have carefully reviewed the Plan, and agree that the Plan
will control in the event any provision of this cover sheet or Agreement should
appear to be inconsistent.

                 
 
      Date:        
 
Grantee
         
 
 
               
 
      Date:        
 
CapitalSource Inc.
         
 

Title:
Attachment
     This is not a stock certificate or a negotiable instrument.

 



--------------------------------------------------------------------------------



 



CAPITALSOURCE INC.
THIRD AMENDED AND RESTATED EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNIT AGREEMENT

     
Restricted Stock Units
  This Agreement evidences an award of restricted stock units in the number set
forth on the cover sheet and subject to the vesting and other conditions set
forth herein, in the Plan and on the cover sheet (the “Restricted Stock Units”).
 
   
Transfer of Restricted Stock Units
  Restricted Stock Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered, whether by operation of law or otherwise,
nor may the Restricted Stock Units be made subject to execution, attachment or
similar process. If you attempt to do any of these things, the Restricted Stock
Unit will immediately become forfeited.
 
   
Vesting
  The Company will issue your Restricted Stock Units in the name set forth on
the cover sheet.
 
   
 
  Your Restricted Stock Units shall vest in accordance with the vesting schedule
set forth on the cover sheet so long as you continue in Service on the vesting
dates set forth on the cover sheet.
 
   
 
  Notwithstanding your vesting schedule, the Restricted Stock Units will become
100% vested upon your termination of Service due to your death or Disability if
you have provided Services to the Company for at least one (1) year at the time
your Service terminates.

 



--------------------------------------------------------------------------------



 



     
Delivery
  As your Restricted Stock Units vest, the Company will issue the shares of
Stock to which the then vested Restricted Stock Units relate.
 
   
Evidence of Issuance
  The issuance of the Stock under the grant of Restricted Stock Units evidenced
by this Agreement shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
registration or issuance of one or more Stock certificates. You will have no
further rights with regard to a Restricted Stock Unit once the share of Stock
related to such Restricted Stock Unit has been issued.
 
   
Forfeiture of Unvested Restricted Stock Units
  Unless the termination of your Service triggers accelerated vesting of your
Restricted Stock Units pursuant to the terms of this Agreement, the Plan, or any
other written agreement between the Company (or any Affiliate) and you, you will
automatically forfeit to the Company all of the unvested shares of the
Restricted Stock Units in the event your Service terminates for any reason.
 
   
Forfeiture of Rights
  If you should take actions in violation or breach of or in conflict with any
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof, the Company has
the right to cause an immediate forfeiture of your rights to these Restricted
Stock Units awarded under this Agreement, and these Restricted Stock Units shall
immediately expire.
 
   
 
  In such circumstances, if you have received Shares in connection with any of
these Restricted Stock Units or have vested in any of these Restricted Stock
Units during the two year period prior to your actions, you will owe the Company
a cash payment (or forfeiture of shares or Restricted Stock Units, as
applicable) in an amount determined as follows: (1) for any such Shares that you
have sold prior to receiving notice from the Company, the amount will be the
proceeds received

 



--------------------------------------------------------------------------------



 



     
 
  from the sale(s), and (2) for any such Shares or such vested Restricted Stock
Units that you still own, the amount will be the number of such Shares or such
vested Restricted Stock Units owned times the Fair Market Value of the Shares on
the date you receive notice from the Company (provided, that the Company may
require you to satisfy your payment obligations hereunder either by forfeiting
and returning to the Company such Shares or such vested Restricted Stock Units
or any other Restricted Stock Units or shares or making a cash payment or a
combination of these methods as determined by the Company in its sole
discretion).
 
   
Leaves of Absence
  For purposes of this Agreement, your Service does not terminate when you go on
a bona fide employee leave of absence that was approved by the Company in
writing if the terms of the leave provide for continued Service crediting, or
when continued Service crediting is required by applicable law. Your Service
terminates in any event when the approved leave ends unless you immediately
return to active employee work.
 
   
 
  The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.
 
   
Withholding Taxes
  You agree as a condition of this grant that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting or receipt of the Restricted Stock Units or the Stock. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting of the Restricted
Stock Units or receipt of Stock arising from this grant, the Company shall have
the right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Affiliate (including withholding the
delivery of vested shares of Stock otherwise deliverable under this Agreement).
 
   
Retention Rights
  This Agreement and the grant evidenced hereby do not give you the right to be
retained by the Company (or any Affiliate) in any capacity. Unless otherwise
specified in an employment or other written agreement between the Company (or
any Affiliate) and you, the Company (and any Affiliate) reserve the right to
terminate your Service at any time and for any reason.
 
   
Stockholder Rights
  You, or your estate or heirs, do not have any of the rights of a shareholder
with respect to any vested or unvested Restricted Stock Units until the Stock
has been issued to you and either a certificate evidencing your Stock has been
issued or an appropriate entry has been made on the Company’s books.
 
   
 
  You will, however, be entitled to receive, upon the Company’s

 



--------------------------------------------------------------------------------



 



     
 
  payment of a cash dividend on outstanding shares of Stock, an amount of cash,
or Restricted Stock Units (as determined by the Company from time to time) equal
to the per-share dividend paid on the shares underlying the Restricted Stock
Units that you hold as of the record date for such dividend, which shall be
subject to the same vesting, delivery, forfeiture and other conditions as the
associated Restricted Stock Units. No adjustments are made for dividends,
distributions or other rights if the applicable record date occurs before your
certificate is issued (or an appropriate book entry is made), except as
described in the Plan.
 
   
 
  Your grant shall be subject to the terms of any applicable agreement of
merger, liquidation or reorganization in the event the Company is subject to
such corporate activity.
 
   
Applicable Law
  This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.
 
   
The Plan
  The text of the Plan is incorporated in this Agreement by reference. Certain
capitalized terms used in this Agreement are defined in the Plan, and have the
meaning set forth in the Plan.
 
   
 
  This Agreement, the associated cover sheet and the Plan constitute the entire
understanding between you and the Company regarding this grant. Any agreements,
commitments or negotiations concerning this grant are superseded; except that
any written employment, consulting, confidentiality, non-competition and/or
severance agreement between you and the Company (or any Affiliate), whether
entered into before or after this Agreement’s effective date, shall supersede
this Agreement with respect to its subject matter, unless otherwise provided
herein, provided that no such superseding shall result in a failure to comply
with the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended.
 
   
Data Privacy
  In order to administer the Plan, the Company may process personal data about
you. Such data includes, but is not limited to, information provided in this
Agreement or the cover sheet hereto and any changes thereto, other appropriate
personal and financial data about you such as your contact information, payroll
information and any other information that might be deemed appropriate by the
Company to facilitate the administration of the Plan.
 
   
 
  By accepting this grant, you give explicit consent to the Company to process
any such personal data.
 
   
Code Section 409A
  It is intended that this Award comply with Section 409A of the Code (“Section
409A”) or an exemption to Section 409A. To the extent that

 



--------------------------------------------------------------------------------



 



     
 
  the Company determines that you would be subject to the additional 20% tax
imposed on certain non-qualified deferred compensation plans pursuant to
Section 409A as a result of any provision of this Agreement, such provision
shall be deemed amended to the minimum extent necessary to avoid application of
such additional tax. The nature of any such amendment shall be determined by the
Company. For purposes of this Award, a termination of Service only occurs upon
an event that would be a Separation from Service within the meaning of
Section 409A.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 